SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A FOR IMMEDIATE RELEASE - São Paulo, November 6, 2015 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the third quarter ended September 30, 2015. 3Q15 Conference Call November 9, 2015 > 8:00 am US EST In English (simultaneous translation from Portuguese) + 1-516-3001 Code: Gafisa > 11:00 am Brasília Time In Portuguese Telephones: +55-11-3728-5971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (Brazil) Código: 87397286 +55-11-3127-4999 (USA) Code: 44523725 IR Website: www.gafisa.com.br/ri IR Contacts Danilo Cabrera Mariana Suarez Phone: +55 11 3025-9242 / 9978 Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ri Media Relations Máquina da Notícia - Comunicação Integrada Giovanna Bambicini Phone: +55 11 3147-7414 Fax: +55 11 3147-7900 E-mail: gafisa@grupomaquina.com Shares GFSA3 – Bovespa GFA – NYSE Total shares outstanding: : 378.066.162 1 Average daily trading volume (90 days²): R$9.2 million (1) Including 10.584.757 treasury shares (2) Until September 30, 2015 GAFISA RELEASES 3Q15 RESULTS MANAGEMENT COMMENTS AND HIGHLIGHTS Gafisa continued to show positive operational results in the second half of the year, despite the challenging economic environment on 2015. We are pleased to report that Company’s consolidated net income totaled R$73.6 million in the first nine months of the year, reversing a loss of R$50.6 million recorded in the same period last year. In the third quarter specifically, consolidated net income totaled R$13.5 million, compared to a loss of R$10.0 million in 3Q14. In this quarter, the Gafisa segment recorded net income of R$1.7 million in the quarter, maintaining the segment’s positive momentum, and R$30.3 million in 9M15, while the Tenda segment accounted for R$11.8 million of the R$13.5 million total, in-line with Tenda’s performance in the previous quarter. Tenda ended the first nine months of 2015 with total net income of R$43.3 million. 2015 has been characterized by an increasingly challenging economic environment in Brazil, including a deepening recession. Economic factors such as a more restrictive credit market, rising inflation and high unemployment have had a direct impact on the consumer decision-making process. Despite operating in such an environment, the Company has continued to produce improved operating and financial results in comparison with last year. The Gafisa segment, while more affected by the deterioration in the macro-economic environment, continues to improve its operations and business management, and has successfully maintained the profitability levels of its projects. Tenda completed its third consecutive profitable quarter, reflecting the segment’s increased operational efficiency and the successful implementation of its new business model. In 3Q15, the Tenda segment delivered its last two legacy projects, and is now solely focused on the development of its portfolio of New Model projects. In this regard, we would like to highlight the performance of both the Gafisa and Tenda projects in the quarter, which contributed to the Company’s positive consolidated results. The 3Q15 consolidated adjusted gross margin reached 35.9%. The Gafisa segment maintained stable profitability levels, with an adjusted gross margin of 37.9% in the quarter. At the same time, the full integration of the New Model within Tenda led the segment to record an adjusted gross margin of 32.1%. Throughout the quarter, the Gafisa segment launched four projects, reaching an average SoS of launches of around 24%. The segment remains focused on the sale of legacy units, accounting for 71% of net pre-sales in the quarter, which totaled R$247.6 million in the third quarter. This focus helped the Company accelerate the sales pace of the Gafisa segment, which reached 11.0% in 3Q15, higher than both the 2Q15 and 3Q14 levels. As a result of the improved operational performance, 3Q15 adjusted gross profit for the Gafisa segment reached R$152.6 million, while the profitability level was maintained with an adjusted gross margin of 37.9%. Year to date, the adjusted gross margin of the Gafisa segment reached 37.1%. The Company continues to assess the most efficient profile for the Gafisa segment’s inventory level. In the third quarter, 44% of net sales were related to projects launched prior to 2013. During 9M15, this percentage accounted for about 50% of net sales, resulting in an inventory balance of R$2.0 billion at the end of the period. The Gafisa segment’s inventory was in line with the previous quarter and achieved a reduction of approximately 20% compared to 3Q14. The weak outlook for the current economic environment has led the Company to take a conservative approach in regards to launch activity through the rest of the year. We will seek to balance the placement of new products in the market, prioritizing those with more liquidity, in order to achieve adequate sales and profitability. In the lower income segment, Tenda was able to sustain positive results and reported net income for the third consecutive quarter. The 3Q15 and 9M15 results reflect the increased operational scale of the New Model, which has allowed for a greater level of efficiency and improved management of both the financial and operational cycles. In regards to the expansion of Tenda’s operating scale, the segment recorded its highest launch volumes since the beginning of the development of its new business model. In the 3Q15, launches of R$318.6 million comprised 9 new projects/phases located in the states of São Paulo, Rio de Janeiro, Minas Gerais, Rio Grande do Sul, Bahia and Pernambuco. The highlight of the quarter, once again, was the strong speed of sales result, which reached 23.0%. This was a result of greater product availability after four consecutive quarters of increased launch volumes, strong demand in the low income segment and a significant reduction in the volume of dissolutions in 3Q15. As a result, net pre-sales remained at heathy levels, totaling R$245.2 million, which is well above the R$35.9 million recorded in the previous year. The Tenda segment delivered 5 projects during the quarter, representing 1,304 units and accounting for R$197.5 million in PSV, of which 52% (664 units, or R$104.6 million) were under the New Model. In the 9M15, the segment delivered R$591.0 million, with 58% relating to its new business model. Tenda’s solid operating performance positively impacted its financial results, with adjusted gross income reaching R$71.1 million in 3Q15. The adjusted gross margin reached 32.1%, slightly higher than the 28-30% range that has been achieved since 2Q14, due to a one-off impact registered in the quarter. Tenda has continued its efforts to achieve greater economies of scale by increasing launches and implementing strategies designed to ensure a strong speed of sales. Sustainable operating results over the last three quarters reinforces our confidence in the New Model. On a consolidated basis, Gafisa and Tenda launches totaled R$606.8 million in 3Q15 and R$1.4 billion in 9M15, with net pre-sales of R$492.8 million and R$1.4 billion, respectively. The 3Q15 adjusted gross profit was R$223.8 million, with an adjusted gross margin of 35.9%; over the first nine months, adjusted gross profit was R$603.5 million, with an adjusted gross margin of 34.8%. In keeping with the current economic scenario, Gafisa has taken steps to achieve greater stability in its cost and expense structure. Selling and administrative expenses were R$89.8 million in the third quarter, which is stable both on a y-o-y and q-o-q basis. Year-to-date, these expenses totaled R$250.3 million, a 7.2% decrease from 9M14, reflecting the Company’s commitment to streamlining its cost structure. As a result of these initiatives, consolidated net income totaled R$13.5 million in the quarter and R$73.6 million in the 9M15, compared to losses of R$10.0 and R$50.6 million, respectively, in the prior year periods. At the end of September, the Net Debt / Shareholder’s Equity ratio was 50.5%, consistent with the previous quarter. Excluding financing for projects, the Net Debt / Shareholder’s Equity ratio was negative 13.2%. Consolidated operating cash generation reached R$78.5 million in the quarter and R$95.3 million year to date. The Company ended the 3Q15 with net cash burn of R$6.5 million, resulting in total cash burn of R$104.3 million year to date. The Company has entered into the fourth quarter focused on achieving superior operating performance and continues to be guided, at all times, by capital discipline, the achievement of higher profitability and the generation of value for its shareholders and other stakeholders. Sandro Gamba Chief Executive Officer – Gafisa S.A. Rodrigo Osmo Chief Executive Officer – Tenda S.A. MAIN CONSOLIDATED FIGURES Table 1. Operating and Financial Highlights – (R$000 and % Company) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Launches 606,819 481,951 26% 510,428 19% 1,402,352 1,394,761 1% Launches, Units 3,249 2,231 46% 1,534 112% 7,430 4,413 68% Net Pre-sales 492,803 532,131 -7% 230,784 114% 1,448,278 903,125 60% Pre-sales, Units 2,333 2,395 -3% 682 242% 6,636 3,079 116% Pre-sales of Launches 98,873 108,001 -8% 152,858 -35% 266,591 370,003 -28% Sales over Supply (SoS) 14.8% 15.9% -110 bps 6.7% 810 bps 33.8% 21.8% 1,200 bps Delivered projects (PSV) 197,539 954,460 -79% 366,917 -46% 1,937,747 1,602,596 21% Delivered projects, Units 1,304 2,738 -52% 1,549 -16% 7,576 7,034 8% Net Revenue 624,043 591,529 5% 494,191 26% 1,735,073 1,501,722 16% Adjusted Gross Profit 1 223,777 200,386 12% 179,920 24% 603,464 517,274 17% Adjusted Gross Margin 1 35.9% 33.9% 200 bps 36.4% -60 bps 34.8% 34.4% 40 bps Adjusted EBITDA 2 92,417 72,831 27% 73,457 26% 261,613 189,767 38% Adjusted EBITDA Margin 2 14.8% 12.3% 250 bps 14.9% -5 bps 15.1% 12.6% 20 bps Net Income (Loss) 13,486 28,487 -53% (9,954) 235% 73,623 (50,594) 246% Backlog Revenues 808,851 901,383 -10% 1,296,708 -38% 808,851 1,296,708 -38% Backlog Results 3 324,850 364,238 -11% 488,973 -34% 324,850 488,973 -34% Backlog Margin 3 40.2% 40.4% -20 bps 37.7% 250 bps 40.2% 37.7% 250 bps Net Debt + Investor Obligations 1,571,811 1,563,283 1% 1,384,795 14% 1,571,811 1,384,795 14% Cash and cash equivalents 921,828 876,813 5% 1,463,454 -37% 921,828 1,463,454 -37% Shareholders’ Equity 3,110,914 3,097,881 0% 3,106,916 0% 3,110,914 3,106,916 0% Shareholders’ Equity + Minority 3,112,609 3,099,492 0% 3,129,137 -1% 3,112,609 3,129,137 -1% Total Assets 7,059,524 7,072,546 0% 7,578,854 -7% 7,059,524 7,635,296 -7% (Net Debt + Obligations) / (SE + Minority) 50.5% 50.4% 10 bps 44.3% 620 bps 50.5% 44.3% 620 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. Consolidated EBITDA considers the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638 FINANCIAL RESULTS · Net revenue recognized by the “PoC” method was R$402.5 million in the Gafisa segment and R$221.5 million in the Tenda segment. This resulted in consolidated revenue of R$624.0 million in the third quarter, a 26.3% increase year on year, and a 5.5% increase from the previous quarter. In 9M15, consolidated net revenue reached R$1.7 billion, an increase of 15.5% compared to 9M14. · Adjusted gross profit for 3Q15 was R$223.8 million, up from R$200.4 million in 3Q15 and from R$179.9 million in the same period of last year. Adjusted gross margin reached 35.9%, compared to 36.4% in the prior-year period and 33.9% in the 2Q15. Gafisa accounted for an adjusted gross profit of R$152.6 million, with an adjusted gross margin of 37.9%, while Tenda accounted for an adjusted gross profit of R$71.2 million, with a margin of 32.1% in 3Q15. In the 9M15, adjusted gross profit totaled R$603.5 million with an adjusted gross margin of 34.8%, versus R$517.3 million in the previous year. · Adjusted EBITDA was R$92.4 million in 3Q15, with a margin of 14.8%. The Gafisa segment reported adjusted EBITDA of R$66.8 million, while the Tenda segment’s adjusted EBITDA was R$24.4 million. In 9M15 consolidated adjusted EBITDA was R$261.6 million, an increase of 37.8% from R$189.8 million in 9M14, with a 15.1% margin. Please note that consolidated adjusted EBITDA includes Alphaville equity income, while the Gafisa segment’s adjusted EBITDA is net of this effect. · The Company reported positive net income of R$13.5 million in the third quarter. Gafisa reported a net profit of R$1.7 million, while Tenda reported a profit of R$11.8 million. In the first nine months, net income totaled R$73.6 million. · Operating cash generation totaled R$78.5 million in the 3Q15, closing the nine month period at R$95.3 million. Net cash consumption of R$6.5 million was recorded in 3Q15, with accumulated consumption of R$104.3 million during 9M15. OPERATING RESULTS · Launches totaled R$606.8 million in the 3Q15, comprising 13 projects in the states of São Paulo, Rio de Janeiro, Minas Gerais, Rio Grande do Sul, Bahia and Pernambuco. The result was an increase over the R$482.0 million launched in 2Q15. The Gafisa segment accounted for 47% of the quarter’s launches, while the Tenda segment accounted for the remaining 53%. The volume launched in the 9M15 totaled R$1.4 billion. · Net pre-sales totaled R$492.8 million in 3Q15, of which R$247.6 million related to Gafisa and R$245.2 million related to Tenda. The consolidated result was a significant increase from the 3Q14 net pre-sales result of R$230.8 million. Consolidated sales from launches in the quarter represented 16.8% of the total, while sales from inventory comprised the remaining 83.2%. During the 9M15, the two segments combined reported R$1.4 billion in net pre- sales. · Consolidated sales over supply (SoS) reached 14.8% in 3Q15, compared to 15.9% in 2Q15 and 6.7%in 3Q14. On a trailing 12-month basis, Gafisa’s SoS was 29.6%, while Tenda’s SoS was 52.4%. · Consolidated inventory at market value remained stable q-o-q at R$2.8 billion. Gafisa’s inventory totaled R$2.0 billion, while Tenda’s inventory totaled R$820.7 million. · Throughout the third quarter, the Company delivered 5 projects/phases, totaling 1,304 units, accounting for R$197.5 million in PSV. The 3Q15 launches were exclusively from the Tenda segment. Over the past nine months, 30 projects / phases and 7,576 units were delivered, accounting for 1.9 billion in PSV. ANALYSIS OF RESULTS GAFISA SEGMENT Consistent Gross Margin and Reduction in General and Administrative Expenses Table 2. Gafisa Segment – Operating and Financial Highlights – (R$000, and % Gafisa) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Launches 288,234 252,585 14% 419,134 -31% 616,046 1,023,012 -40% Net pre-sales 247,608 242,185 2% 194,892 27% 669,599 633,738 6% Net pre-sales of Launches 71,433 66,973 7% 130,368 -45% 152,842 284,617 -46% Sales over Supply (SoS) 11.0% 10.5% 50 bps 7.2% 380 bps 25.0% 20.2% 480 bps Delivered projects (Units) - 1,498 -100% 366 -100% 3,345 2,394 40% Net Revenue 402,483 348,392 16% 365,256 10% 1,090,933 1,089,913 0% Adjusted Gross Profit 1 152,627 127,101 20% 141,462 8% 405,229 409,448 -1% Adjusted Gross Margin 1 37.9% 36.5% 140 bps 38.7% -80 bps 37.1% 37.6% -50 bps Adjusted EBITDA 2 66,846 52,400 28% 76,690 -13% 177,535 214,855 -14% Adjusted EBITDA Margin 2 16.6% 15.0% 160 bps 21.0% -440 bps 16.3% 19.7% -280 bps Net Income (Loss) 1,656 8,452 -80% 15,263 -89% 30,312 30,068 1% Backlog Revenues 557,508 664,074 -16% 1,157,390 -52% 557,508 1,157,390 -52% Backlog Results 3 215,810 265,190 -19% 448,963 -52% 215,810 448,963 -52% Backlog Margin 3 38.7% 39.9% -120 bps 38.8% -10 bps 38.7% 38.8% -10 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. EBITDA from Gafisa segment does not consider the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. The Company maintenaned its level of net sales in 3Q15, despite more difficult market conditions. In addition, these results reflect Gafisa's commitment to improved operational efficiency and attaining a suitable cost structure given the current business cycle and the market outlook. The 3Q15 adjusted gross margin was 37.9%, in line with the average levels reported in previous quarters and marginally lower y-o-y, due to a higher recognition of swaps in the period. These profitability levels support the stability of the gross margin in the Gafisa segment, and also highlight the solid performance of the Gafisa segment projects, resulting from the evolution of the Company's business cycle. It is worth noting the continued downward trend in selling, general and administrative expenses, which were 13.2% lower year-over-year and down 7.6% compared to 2Q15. For the first nine months of the year, the reduction reached 15.1% compared with 9M14. Net Income Net income for the period was R$1.7 million, compared to R$8.5 million in the 2Q15 and R$15.3 million in the 3Q14. This decrease is due to a higher volume of other operating expenses, the lower contribution of AUSA equity income, and the higher volume of financial expenses in the period. 9M15 net income totaled R$30.3 million, compared to R$30.1 million in 9M14. Excluding the R$1.2 million in equity income from Alphaville, the Gafisa segment’s net income in 3Q15 was R$0.5 million, compared to R$8.7 million recorded in 3Q14 and R$3.3 million in 2Q15. In the 9M15, net income was R$7.0 million, compared to R$18.5 million in the same period last year. Table 3 – Gafisa Segment – Net Income (R$ Million) Gafisa Segment (R$ 000) 3Q15 2Q15 3Q14 9M15 9M14 Adjusted Gross Profit 152.6 127.1 141.5 405.2 409.4 Adjusted Gross Margin 37.9% 36.5% 38.7% 37.1% 37.6% Net Profit Equity Income from Alphaville¹ 1.2 5.2 6.6 23.3 11.6 Net Profit Ex-Alphaville TENDA SEGMENT Profitability Anchored in Operational Consolidation of the New Model Table 4. Tenda Segment – Operating and Financial Highlights – (R$000 and % Tenda) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Launches 318,585 229,366 39% 91,294 249% 786,306 371,749 112% Net pre-sales 245,195 289,946 -15% 35,892 583% 778,679 269,387 189% Net pre-sales of Launches 27,440 41,028 -33% 22,490 22% 113,749 85,387 33% Sales over Supply (SoS) 23.0% 28.2% -520 bps 4.6% 1,840 bps 48.7% 26.7% 2,200 bps Delivered projects (Units) 1,304 1,240 5% 1,183 10% 4,231 4,640 -9% Net Revenue 221,560 243,137 -9% 128,935 72% 644,140 411,809 56% Adjusted Gross Profit 1 71,150 73,285 -3% 38,458 85% 198,235 107,826 84% Adjusted Gross Margin 1 32.1% 30.1% 200 bps 29.8% 230 bps 30.8% 26.2% 460 bps Adjusted EBITDA 2 24,403 15,221 60% (9,828) 348% 60,739 (36,648) 266% Adjusted EBITDA Margin 2 11.0% 6.3% 470 bps -7.6% 1,860 bps 9.4% -8.9% 1,830 bps Net Income (Loss) 11,830 20,035 -41% (25,219) 147% 43,311 (80,662) 154% Backlog Revenues 251,343 237,309 6% 139,318 80% 251,343 139,318 80% Backlog Results 3 109,040 99,048 10% 40,010 173% 109,040 40,010 173% Backlog Margin 3 43.4% 41.7% 170 bps 28.7% 1,470 bps 43.4% 28.7% 1,470 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. Tenda does not hold equity in Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. The Tenda segment delivered its last two legacy projects in 3Q15. The segment continues to advance with the New Model operations, recording consistent margins and greater profitability. In the 3Q15, Tenda recorded adjusted gross income of R$71.2 million, in line with the previous quarter, despite the lower revenue volume. The 3Q15 adjusted gross margin reached 32.1%. Notably, a portion of the accumulated Profit Sharing provision, totaling R$5.2 million, was reallocated to general and administrative expenses, representing a one-off, one-time positive impact of 2.3 p.p. on the adjusted gross margin for 3Q15. Additionally, adjusted EBITDA totaled R$24.4 million in the quarter, compared to R$15.2 million in 2Q15 and a 3Q14 loss of R$9.8 million. The adjusted EBITDA margin reached 11.0%, reflecting higher net revenues and better gross margins over the past few quarters. In addition, the operational consolidation of Tenda’s New Model helped produce a strong expansion in the segment’s EBITDA during this period. Net Income In 3Q15, the Tenda segment achieved net income of R$11.8 million, lower than 2Q15 net income of R$20.0 million, but a substantial improvement from the net loss of R$25.2 million in 3Q14. In 9M15, net income was R$43.3 million, compared to a net loss of R$80.7 million in the previous year, reflecting the improved operating and financial performance of the Tenda segment. Table 5 – Tenda Segment – Net Income (R$ Million) Tenda Segment (R$ million) 3Q15 2Q15 3Q14 9M15 9M14 Adjusted Gross Profit 71.2 73.3 38.5 198.2 107.8 Adjusted Gross Margin 32.1% 30.1% 29.8% 30.8% 26.2% Net Profit RECENT EVENTS UPDATED STATUS OF THE SPIN-OFF PROCESS AND RECENT DEVELOPMENTS In the 3Q15, the Company progressed with the evaluation of the potential separation of the Gafisa and Tenda business units. Since commencing the spin-off process in February 2014, the Company has executed multiple initiatives in order to make the two business units independent of one another from both an operational perspective, as well as a capital structure perspective. The Company’s analysis of an appropriate capital structure is one of the main processes that is still ongoing. The Company continues to work in order to achieve the conditions deemed necessary for the desired capital structure model, which takes into consideration the business cycles of each of the business units. As previously communicated in a Material Fact released to the market on April 29, 2015, these actions are ongoing and are taking longer than had been initially expected. As a result of this, and the on-going assessment of an appropriate capital structure, it is not yet possible to determine when the potential separation will be concluded. The Company will keep its shareholders and the market informed of any developments related to the subjects mentioned above. UPDATE TO SHARE REPURCHASE PROGRAM On February 2, 2015, the Company approved the creation of a new share buyback program of up to a maximum of 27 million common shares which, when added up to the 10.6 million shares held in treasury at the record date, represent about 10% of the total common shares issued by the Company. To date, it has acquired 1,000,000 shares, totaling R$2.0 million, as part of the program. In 2015, through the various buyback programs, 11.9 million shares were acquired, with a total disbursement of R$24.2 million. GAFISA SEGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with average unit prices above R$250,000. . Operating Results Launches and Pre-Sales Third quarter 2015 launches totaled R$288.2 million, representing 4 projects/phases located in the cities of São Paulo and Rio de Janeiro. The sales speed of these launches reached 19.2%. In the first 9M15, the Gafisa segment totaled R$616.0 million in launches, representing 43.9% of consolidated launches. The Gafisa segment’s 3Q15 gross pre-sales totaled R$394.8 million. Dissolutions reached R$147.2 million and net pre-sales reached R$247.6 million, an increase of 27.0% compared to 3Q14 and an increase of 2.2% compared to the previous quarter. In the 9M15, the volume of dissolutions was R$387.7 million and net sales totaled R$669.6 million. In the quarter, the sales over supply (SoS) of the Gafisa segment was 11.0%, higher than that of 3Q14 and 2Q15. The Company continues to concentrate its efforts on the sale of remaining units. As a result, approximately 77% of net sales during the period related to projects launched through 2013, resulting in an improvement in the inventory profile of the Gafisa segment. Taking into consideration only 3Q15 launches, they representend 22.4% of the total sold in the quarter. Table 6. Gafisa Segment – Launches and Pre-sales (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Launches 288,234 252,585 14% 419,134 -31% 616,046 1,023,012 -40% Pre-Sales 247,608 242,185 2% 194,892 27% 669,599 633,738 6% Sales over Supply (SoS) The Gafisa segment’s sales velocity was 11.0% in 3Q15, above the 7.2% recorded in 3Q14 and the 10.5% 2Q15. On a trailing 12 month basis, Gafisa’s SoS reached 29.6%. Notably in 3Q15, the sales speed of launches at the Gafisa segment was impacted by the launch in Sao Paulo of a project framed as HIS (Social Housing), with PSV of R$92.3 million. This project had a slower sales dinamic, characteristic of projects focused on the economic (low-income) segment. Dissolutions The weak economic conditions have directly impacted consumer confidence and, accordingly, the level of dissolutions. Due to the challenging operating environment, the level of dissolutions in the Gafisa segment reached R$147.2 million in 3Q15, a decrease compared to R$150.7 million in 3Q14 and an increase from the R$115.6 million in the previous quarter. It is also worth noting that the level of dissolutions in 9M15 has been impacted by the increased volume of deliveries in the quarter. During the 9M15, 3,345 units were delivered, corresponding to R$1.3 billion in PSV. Over the last three years, the Company has been working on initiatives to strengthen the credit review component of its sale process. In doing so, the Company intends to reduce the level of dissolutions throughout the construction and delivery cycle. A comprehensive approach in the credit review process at the time of sale has generated a more efficient process of transferring Gafisa customers to financial institutions. This progress has occurred despite deteriorating macroeconomic conditions, especially since the second half of 2014. In recent quarters the Gafisa segment has been able to reduce the level of dissolutions by enabling customers facing financial pressure to swap their units for those that better match their financial position. Year to date, such unit reversions have accounted for approximately 36.2% of total dissolved PSV, resulting in the reversal of R$ 102.2 million into new sales in 9M15. This achievement further reflects the flexibility of Gafisa’s product portfolio. In addition, in the 9M15, 749 Gafisa units were cancelled and 487 units, representing R$274.1 million, were already resold in the period. Inventory Gafisa is maintaining its focus on inventory reduction initiatives. Projects launched prior to 2014 represented 71.2% of net sales in the period. In the 9M15, inventory as a percentage of sales reached 77.2%. The market value of the Gafisa segment inventory decreased by 3.1% q-o-q, totaling R$2.0 billion. The reduction reflects current market conditions and the effect of the sales income in the period, as well as pricing adjustments on a few legacy projects. Finished units outside of core markets accounted for R$96.6 million, or 4.8% of total inventory. Table 7. Gafisa Segment – Inventory at Market Value (R$000) Inventories BoP 2Q15 Launches Dissolutions Gross Sales Adjustments 1 Inventories EoP 3Q15 % Q/Q São Paulo 1,482,644 176,187 113,540 (311,271) (108,573) 1,352,527 -9% Rio de Janeiro 486,958 112,047 29,178 (72,122) 4,950 561,011 15% Other Markets 105,435 - 4,487 (11,420) (1,854) 96,648 -8% Total 2,075,036 288,234 147,205 (394,813) (105,477) 2,010,186 -3% * The period adjustments are a reflection of updates related to the project scope, release date and inflationary update in the period. During the same period, finished units represented R$374.2 million, or 18.6% of total inventory. Inventory from projects launched outside core markets, which is comprised exclusively of finished units, represented R$96.6 million, a decrease of 49.4% when compared to the R$191.1 million recorded last year and down 8.3% from 2Q15. The Company estimates that by 2016, it will have monetized a large portion of its inventory in non-core markets, based on the sales rate observed in these markets over the past few quarters. In regards to Gafisa’s inventory, approximately 54%, or R$1.1 billion, is concentrated in projects that are to be delivered in the third quarter of 2016. This will be reflected in the sale of inventory in the coming quarters, rather than finished units. Table 8. Gafisa Segment – Inventory at Market Value – Construction Status (R$000) Not Initiated Up to 30% built 30% to 70% built More than 70% built Finished units¹ Total 3Q15 São Paulo 162,044 52,537 533,690 551,114 53,143 1,352,527 Rio de Janeiro 12,396 - 95,027 229,158 224,431 561,011 Other Markets - 96,648 96,648 Total 174,439 52,537 628,716 780,271 374,222 2,010,186 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPCs 18, 19 and 36. Landbank The Gafisa segment land bank, with a PSV of approximately R$5.7 billion, is comprised of 28 potential projects/ phases, amounting to nearly 10.8 thousand units.79% of potential projects/phases are located in São Paulo and 21% in Rio de Janeiro. The largest portion of land acquired through swap agreements is in Rio de Janeiro, impacting the total percentage of land acquired, which was 59%. Table 9. Gafisa Segment – Landbank (R$000) PSV (% Gafisa) %Swap Total %Swap Units %Swap Financial Potential Units (% Gafisa) Potential Units (100%) São Paulo 4,492,656 46.1% 46.1% 0.0% 589 9,386 Rio de Janeiro 1,203,000 88.9% 88.9% 0.0% 361 1,421 Total 5,695,656 59.5% 59.5% 0.0% 950 10,807 Table 10. Gafisa Segment – Changes in the Landbank (2Q15 x 3Q15 - R$000) Initial Landbank Land Acquisition Launches Dissolutions Adjustments Final Landbank São Paulo 4,532,063 115,873 (176,187) - 20,907 4,492,656 Rio de Janeiro 1,339,778 - (112,047) - (24,732) 1,203,000 Total 5,871,842 115,873 - 5,695,656 In 3Q15, the Company acquired one new land plot with a PSV of R$115.9 million, representing an acquisition cost of R$29.4 million. The acquisition was 46% financed by cash and 54% financed by swap agreements . It is important to note that the cash disbursement will occur when the project is launched, which is originally scheduled for 2017. The quarterly adjustments reflect updates related to project scope, expected launch date, and inflationary adjustments to the land bank during the period. Gafisa Vendas During 9M15, Gafisa Vendas, the Company’s independent sales unit, with operations in São Paulo and Rio de Janeiro, accounted for 61% of gross sales. Gafisa Vendas currently has a team of 700 highly trained, dedicated consultants, in addition to an online sales force. Delivered Projects During 3Q15, there were no deliveries by the Gafisa segment. In the 9M15, 14 projects/phases totaling 3,345 units were delivered, accounting for R$1.3 billion in PSV, compared to 15 projects/ phases delivered in 9M14, representing 2,394 units.Currently, Gafisa has 31 projects under construction, all of which are on schedule according to the Company’s business plan. Transfers Over the past few years, the Company has been taking steps to improve the performance of its receivables/transfer process in an attempt to achieve higher rates of return on invested capital. Currently, the Company’s plan is to transfer 90% of eligible units up to 90 days after the delivery of the project. In accordance with this policy, transfers totaled R$153.6 million in PSV in the third quarter. Of the year to date deliveries totaling R$1.3 billion, corporate projects comprised 61.1%. Financing arrangements for corporate projects differ from that of residential projects, resulting in a smaller contribution to transfer volumes, which impacted cash generation in the quarter. Table 11. Gafisa Segment – Delivered Project 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) PSV Transferred ¹ 153,646 169,829 -10% 180,857 -15% 521,489 623,610 -16% Delivered Projects - 5 -100% 3 -100% 14 15 -7% Delivered Units - 1,498 -100% 366 -100% 3,345 2,394 40% Delivered PSV² - 777,258 -100% 214,826 -100% 1,346,716 1,128,126 19% 1 ) PSV refers to potential sales value of the units transferred to financial institutions. 2) PSV Potential sales value of delivered units. Financial Results Revenues 3Q15 net revenues for the Gafisa segment totaled R$402.5 million, an increase of 15.5% q-o-q and 10.2% y-o-y. This reflects the partial revenue recognition from projects launched in previous quarters. In 3Q15, 99.8% of Gafisa segment revenues were derived from projects located in Rio de Janeiro/São Paulo, while 0.2% were derived from projects in non-core markets. The table below provides additional details. Table 12. Gafisa Segment – Revenue Recognition (R$000) 3Q15 3Q14 Launches Pre-sales % Sales Revenue % Revenue Pre-sales % Sales Revenue % Revenue 2015 71,433 29% 43,229 11% - 2014 68,354 28% 73,763 18% 130,368 67% 10,583 3% 2013 79,054 32% 124,134 31% 15,349 8% 30,555 8% ≤ 2012 28,767 11% 161,357 40% 49,176 25% 324,117 89% Total 247,608 100% 402,483 100% 194,892 100% 365,255 100% SP + RJ 240,675 97% 401,550 100% 171,603 88% 354,210 97% Other Markets 6,933 3% 934 0% 23,289 12% 11,045 3% Gross Profit & Margin Gross profit for the Gafisa segment in 3Q15 was R$108.8 million, compared to R$90.3 million in 2Q15, and R$106.7 million in the prior year period. Third quarter gross margin of 27.0% was impacted by a R$7.3 million increase in revenue compared to the previous year, as projects comprised a higher number of swapped units. In keeping with accounting rules, the gross margin on these projects is lower initially, before normalizing over time . Excluding financial impacts, the adjusted gross margin reached 37.9% in 3Q15 compared to 36.5% in the 2Q15 and 38.7% in the prior year period, reaffirming broadly stable levels of profitability in the Gafisa segment. This is a result of the strategic consolidation in the metropolitan regions of São Paulo and Rio de Janeiro and the completion of older projects in other non-core markets. The table below contains more details on the breakdown of Gafisa’s gross margin in 3Q15. Table 13. Gafisa Segment – Gross Margin (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net Revenue 16% 10% 0% Gross Profit 21% 2% -6% Gross Margin 27.0% 25.9% 110 bps 29.2% -220 bps 27.2% 28.9% -170 bps (-) Financial Costs (43,797) (36,833) 19% (34,739) 26% (107,984) (94,700) 14% Adjusted Gross Profit 20% 8% -1% Adjusted Gross Margin 37.9% 36.5% 140 bps 38.7% -80 bps 37.1% 37.6% -50 bps Table 14. Gafisa Segment – Gross Margin Composition (R$000) SP + RJ Other Markets 3Q15 Net Revenue 401,550 935 402,483 Adjusted Gross Profit 154,025 (1,398) 152,627 Adjusted Gross Margin 38.4% -149.6% 37.9% Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$46.6 million in the 3Q15, a decrease of 13.2% y-o-y and 7.6% q-o-q. In the first nine months of the year, these expenses totaled R$140.0 million, 15.1% below the R$165.0 million the previous year. Selling expenses decreased 1.9% compared to 2Q15 and increased by 3.8% from 3Q14. For the 9M15, selling expenses decreased by 13.8% compared to the same period last year. The segment’s general and administrative expenses reached R$24.1 million in 3Q15, a decrease of 24.8% compared to the previous year and a 12.3% decline q-o-q. In 9M15, general and administrative expenses reached R$80.4 million, representing a decrease of 16.1% compared to R$95.9 million in 9M14. The reduction in the level of SG&A expenses in the Gafisa segment reflects the Company's commitment to improve operational efficiency and achieve a level of costs and expenses that are appropriate for the current stage of the business cycle and economic outlook. Table 15. Gafisa Segment – SG&A Expenses (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Selling Expenses 22,543 22,976 -2% 21,713 4% 59,611 69,133 -14% G&A Expenses 24,087 27,466 -12% 32,031 -25% 80,438 95,886 -16% Total SG&A Expenses 46,630 50,442 -8% 53,744 -13% 140,049 165,019 -15% Launches 288,234 252,585 14% 419,134 -31% 616,046 1,023,012 -40% Net Pre-Sales 247,608 242,185 2% 194,892 27% 669,599 633,738 6% Net Revenue 402,483 348,392 16% 365,256 10% 1,090,933 1,089,913 0% Other Operating Revenues/Expenses reached R$30.6 million in 3Q15, an increase of 43.2% compared to the 2Q15, and of 96.4% compared to the previous year period. In the 9M15, Other Operating Revenues/Expenses totaled R$80.5 million. This increase reflects the higher levels of litigation expenses related to increased deliveries of older projects held in 2012, 2013 and 2014. The Company continues to be more proactive and to mitigate risks associated with potential contingencies. Among a few initiatives that have been implemented during the year, we highlight: (i) agreements policy; (ii) new remuneration model of attorney fees; (iii) legal committee for ongoing litigation monitoring. The table below contains more details on the breakdown of this expense. Table 16. Gafisa Segment – Other Operating Revenues/ Expenses (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y(%) Litigation expenses (23,519) (24,622) -4% (13,750) 71% (68,106) (40,419) 68% Expenses w/ updating the balance of the stock options program for AUSA shares - (13,863) -100% Other (7,087) 3,244 318% (1,829) 287% (12,399) (1,637) 657% Total 43% 96% 44% A higher volume of deliveries over the past three years, due to the delivery of delayed projects in discontinued markets, led to an increase in the level of contingencies. The Gafisa segment has since concentrated its operations only in the metropolitan regions of São Paulo and Rio de Janeiro. This new strategic geographical positioning, combined with improved internal processes, is expected to result in fewer future legal claims and a subsequent decrease in the amount of expenses related to contingencies in the following years. Adjusted EBITDA Adjusted EBITDA for the Gafisa segment totaled R$66.8 million in 3Q15, representing growth of 27.6% compared to R$52.4 million in the prior quarter and a decrease of 12.8% compared to R$76.7 million in 3Q14. Adjusted EBITDA for the 9M15 was R$177.5 million, compared to R$214.9 million in the 9M14. Compared with the prior-year period, 3Q15 EBITDA was impacted by the following factors: (i) a slightly lower level of gross margin; and (ii) addition of R$24.6 million in expenses related to contingencies, recognized as Other Revenues/Expenses. Note that adjusted EBITDA for the Gafisa segment does not include equity income from Alphaville. The adjusted EBITDA margin, using the same criteria, increased to 16.6% when compared to 15.0% from 2Q15, and 21.0% in 3Q14. In the 9M15, the EBITDA margin reached 16.3%, versus 19.7% in the previous year period. Table 17. Gafisa Segment – Adjusted EBITDA (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net (Loss) Profit 1,656 8,452 -80% 15,263 -89% 30,312 30,068 1% (+) Financial Results 17,719 2,966 497% 13,086 35% 30,429 25,315 20% (+) Income taxes (5,143) 278 -1950% 8,789 -159% 2,485 20,019 -88% (+) Depreciation & Amortization 8,422 8,079 4% 7,744 9% 24,780 30,261 -18% (+) Capitalized interests 43,797 36,833 19% 34,739 26% 107,984 94,700 14% (+) Expense w Stock Option Plan 1,919 1,850 4% 2,886 -34% 5,859 27,265 -79% (+) Minority Shareholders (356) (848) -58% 778 -146% (975) (1,213) -19% (-) Alphaville Effect Result (1,168) (5,210) -78% (6,595) -82% (23,339) (11,560) 102% Adjusted EBITDA 66,846 52,400 28% 76,690 -13% 177,535 214,855 -17% Net Revenue 402,483 348,392 16% 365,256 10% 1,090,933 1,089,913 0% Adjusted EBITDA Margin 16.6% 15.0% 160 bps 21.0% -440 bps 16.3% 19.7% -340 bps 1) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method totaled R$215.8 million in 3Q15. The consolidated margin for the quarter was 38.7%, in line with 38.8% posted in last year’s third quarter. Table 18. Gafisa Segment – Results to be recognized (REF) (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) Revenues to be recognized 664,074 -16% 1,157,390 -52% Costs to be recognized (units sold) (341,698) (398,884) -39% (708,427) -52% Results to be recognized 265,190 -19% 448,963 -52% Backlog Margin 38.7% 39.9% -120 bps 38.8% -10 bps TENDA SEGMENT Focuses on affordable residential developments, classified within the Range II of Minha Casa, Minha Vida Program. Operating Results Launches and Sales Third quarter launches totaled R$318.6 million and included 9 projects/phases in the states of São Paulo, Rio de Janeiro, Minas Gerais, Rio Grande do Sul, Bahia and Pernambuco. The Tenda segment accounted for 52.5% of launches in the quarter. In the first six months of the year, launch volumes reached R$786.3 million. During 3Q15, gross sales reached R$287.2 million and dissolutions were R$42.0 million, resulting in total net pre-sales of R$245.2 million, a decrease of 15.4% compared to the previous quarter, in which sales benefited from the Feirões da Caixa (Caixa Econômica Property Fair). Compared with the prior-year period, there was an increase of 583.1%. In the 9M15, the volume of dissolutions was R$152.1 million and net pre-sales totaled R$778.7 million, a 189.1% increase in comparison to 9M14. Sales from units launched during 9M15 accounted for 40.5% of total sales, while sales from units launched during 3Q15 accounted for 11.2% of total sales. Table 19. Tenda Segment – Launches and Pre-sales (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Launches 318,585 229,366 39% 91,294 249% 786,306 371,749 112% Pre-Sales 245,195 289,946 -15% 35,892 583% 778,679 269,387 189% Sales over Supply (SoS) In 3Q15, sales velocity (sales over supply) was 23.0%, and on a trailing 12 month basis, Tenda’s SoS ended 3Q15 at 52.4%. Below is a breakdown of Tenda’s SoS, which includes both legacy and New Model projects throughout 3Q15. Table 20. SoS Gross Revenue (Ex-Dissolutions) 3Q14 4Q14 1Q15 2Q15 3Q15 New Model 20.3% 22.0% 32.7% 37.4% 29.6% Legacy Projects 28.3% 17.5% 20.1% 24.3% 19.4% Total 24.4% 20.2% 28.6% 33.4% 26.9% Table 21. SoS Net Revenue 3Q14 4Q14 1Q15 2Q15 3Q15 New Model 11.8% 18.8% 30.9% 35.2% 27.1% Legacy Projects -2.0% 5.0% 7.0% 12.0% 11.4% Total 4.8% 13.3% 23.3% 28.2% 23.0% Dissolutions The level of dissolutions in the Tenda segment totaled R$42.0 million in 3Q15, a decrease of 21.8% from 2Q15 and a decrease of 71.3% compared to 3Q14. As expected, the amendment to sales processing established in August 2014 reduced the level of dissolutions during the period. Approximately 53% of the dissolutions in the period were related to old projects. Table 22. PSV Dissolutions – Tenda Segment (R$ thousand and % of gross sales by model) 3Q14 % GS 4Q14 % GS 1Q15 % GS 2Q15 % GS 3Q15 % GS New Model 31,640 42.1% 18,003 14.3% 12,594 4.2% 15,648 4.5% 19,576 6.8% Legacy Projects 114,697 107.1% 48,281 71.7% 43,737 14.6% 38,115 11.1% 22,447 7.8% Total 80.3% 34.4% 18.8% 15.6% 42,023 14.6% Table 23. Tenda Segment – Net Pre-sales by Market (R$ million) 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 1Q14 2Q14 3Q14 4Q14 1Q15 2Q15 3Q15 New Model Gross Sales - 13.6 57.0 59.7 84.5 94.3 116.3 75.2 125.6 232.6 268.5 233.1 Dissolutions - (2.1) (7.4) (6.3) (34.2) (25.1) (31.6) (18.0) (12.6) (15.7) (19.6) Net Sales - 13.6 54.9 52.3 78.2 60.2 91.2 43.5 107.6 220.0 252.8 213.5 Legacy Projects Gross Sales 249.1 344.9 293.8 287.9 225.6 270.7 223.9 154.2 150.6 183.0 107.1 67.3 67.3 75.2 54.1 Dissolutions (339.6) (329.1) (263.7) (317.6) (232.5) (155.7) (126.0) (68.8) (159.0) (92.5) (114.7) (48.3) (43.7) (38.1) (22.4) Net Sales (90.4) 15.7 30.0 (29.7) (6.9) 115.0 97.9 85.4 (8.4) 90.6 (7.6) 19.0 23.5 37.1 31.7 Total Dissolutions (Units) 3.157 2.984 2.202 2.509 1.700 1.172 924 491 1.270 820 948 428 367 373 286 Gross Sales 249.1 344.9 293.8 287.9 239.3 327.7 283.6 238.7 244.9 299.3 182.2 192.9 299.9 343.7 287.2 Dissolutions (339.6) (329.1) (263.7) (317.6) (232.5) (157.8) (133.5) (75.1) (193.2) (117.6) (146.3) (66.3) (56.3) (53.8) (42.0) Net Sales (90.4) 15.7 30.0 (29.7) 6.8 169.8 150.1 163.6 51.8 181.7 35.9 126.6 243.5 289.9 245.2 Total (R$) 35.9 126.6 MCMV 39.0 Out of MCMV Tenda remains focused on the completion and delivery of legacy projects. As such, the Company is dissolving contracts with ineligible clients, so as to sell the units to new, qualified customers. Tenda had 1,026 units cancelled and returned to inventory in the 9M15, of which 602 units were already resold to qualified customers during the same period. The sale and transfer process plays an important role in the New Tenda Business Model. It is expected that within a period of up to 90 days, the effective sale and transfer process will be complete. Tenda Segment Transfers In the 3Q15, 1,869 units were transferred to financial institutions, representing R$248.6 million in net pre-sales. Table 24. Tenda Segment – PSV Transferred – Tenda (R$000) 1Q13 2Q13 3Q13 4Q13 1Q14 3Q14 3Q14 4Q14 1Q15 2Q15 3Q15 New Model - 26,609 52,466 42,921 49,776 69,563 59,736 67,621 114,939 200,902 194,719 Legacy Projects 274,358 249,699 230,613 145,038 139,721 154,155 100,361 74,773 59,110 53,112 53,912 PSV transferred 1 274,358 276,308 283,079 187,959 189,497 223,717 160,097 142,393 174,049 254,014 248,631 1) PSV transferred refers to the conclusion of the transfer operation. 2) PSV Potential sales volume of the units. Tenda Segment Delivered Projects During 3Q15, Tenda delivered 5 projects/phases and 1,304 units, reaching a PSV of R$197.5 million. Of this total amount, 640 units, representing R$93.0 million in PSV, were related to the remaining Legacy units. In 9M15, 16 projects/phases and 4,231 units were delivered, reaching a PSV of R$591.0 million. The New Model accounting for 2,383 units and R$344.1 million of the PSV in 9M15. Notably, following the delivery of the last two legacy projects, Tenda has now fully integrated the New Model operations. Inventory The market value of Tenda inventory was R$820.7 million at the end of the 3Q15, up 11.2% when compared to R$738.4 million at the end of 2Q15, due to the large volume of launches in the quarter. Inventory related to the remaining units for the Tenda segment totaled R$246.9 million or 30.1% of the total, down 9.5% versus 2Q15 and 36.1% as compared to 3Q14. During the quarter, inventory comprising units within the Minha Casa Minha Vida program totaled R$707.3 million, or 86.2% of total inventory, while units outside the program totaled R$113.4 million, a decrease of 20.0% q-o-q and 36.6% y-o-y. Table 25. Tenda Segment – Inventory at Market Value (R$000) – by Region Inventory EP 2Q15 Launches Dissolutions Pre-Sales Price Adjustment + Others Inventory EP 3Q15 % Q/Q São Paulo 178,284 37,776 10,198 (72,186) 2,554 156,627 -12% Rio Grande do Sul 43,401 39,214 1,336 (28,486) 2,035 57,500 32% Rio de Janeiro 163,732 114,575 11,697 (64,438) 764 226,330 38% Bahia 149,507 37,295 3,715 (56,090) 433 134,860 -10% Pernambuco 74,068 36,533 2,926 (24,945) 745 89,326 21% Minas Gerais 64,718 53,192 7,151 (29,979) 2,696 97,778 51% Others 64,648 - 5,000 (11,095) (229) 58,324 -10% Total Tenda 738,358 318,585 42,023 820,745 11% MCMV 596,533 318,585 26,845 (243,202) 8,578 707,339 19% Out of MCMV 141,825 - 15,177 (44,016) 418 113,405 -20% ¹ The quarter adjustments reflect updates related to project scope, expected launch date and inflationary adjustments to landbank during the period. Table 26. Tenda Segment – Inventory at Market Value (R$000) – Construction Status Not Initiated Up to 30% built 30% to 70% built More than 70% built Finished Units¹ Total 3Q15 New Model - MCMV 116,681 335,585 79,228 35,878 6,478 573,850 Legacy – MCMV - - 61,061 - 72,429 133,489 Legacy – Out of MCMV - 113,405 113,405 Total Tenda 335,585 140,288 35,878 192,312 820,745 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPC’s 18, 19 and 36. Regarding legacy projects, the Tenda segment is still awaiting for the legalization of a project with a total PSV of R$61.1 million to move forward with construction. Tenda Segment Landbank The Tenda segment land bank, with a PSV of approximately R$4.0 billion, is comprised of 112 different projects/phases. Out of these projects/phases 18% are located in São Paulo, 13% in Rio Grande do Sul, 26% in Rio de Janeiro, 5% in Minas Gerais, 29% in Bahia, and 8% in Pernambuco. In total this reflects more than 29,000 units. Table 27. Tenda Segment – Landbank (R$000) PSV (% Tenda) % Swap Total % Swap Units % Swap Financial Potential Units (% Tenda) Potential Units (100%) São Paulo 739,158 0.0% 0.0% 0.0% 4,752 4,752 Rio Grande do Sul 539,346 15.1% 0.0% 15.1% 3,920 3,920 Rio de Janeiro 1,053,161 19.9% 19.9% 0.0% 7,464 7,464 Bahia 1,164,363 12.2% 12.2% 0.0% 9,280 9,280 Pernambuco 316,268 15.1% 15.1% 0.0% 2,512 2,512 Minas Gerais 208,388 51.5% 51.5% 0.0% 1,420 1,420 Total 4,020,685 15.1% 12.3% 2.8% 29,348 29,348 Table 28. Tenda Segment – Changes in the Landbank (2Q15 x 3Q15 - R$000) Initial Landbank Land Acquisition Launches Adjustments Final Landbank São Paulo 714,679 58,191 (37,776) 4,064 739,158 Rio Grande do Sul 471,559 108,695 (39,214) (1,694) 539,346 Rio de Janeiro 1,176,586 - (114,575) (8,850) 1,053,161 Bahia 1,199,945 - (37,295) 1,713 1,164,363 Pernambuco 242,818 96,472 (36,533) 13,511 316,268 Minas Gerais 191,035 69,790 (53,192) 756 208,388 Total 3,996,623 333,148 9,500 4,020,685 In 3Q15, the Tenda segment acquired new land plots with a potential PSV of R$243.3 million, representing an acquisition cost of R$17.8 million, all in cash, with disbursement over the next few quarters. Outside of these acquisitions, the Tenda segment reinstated three more land plots with a PSV of approximately R$89.8 million, which were previously for sale, however, with the positive results of the latest feasibility studies, they were re-added to the Tenda segment’s landbank. New Model Update and Turnaround During 2015, Tenda launched projects under its New Business Model, which is based on three pillars: operational efficiency, risk management, and capital discipline. Currently, the Company continues to operate in six macro regions: São Paulo, Rio de Janeiro, Belo Horizonte, Porto Alegre, Salvador and Recife, with a total of 42 projects and a launched PSV of R$1,713.5 million to date. Below is a brief description of the average performance of these projects, per region. Notably, the Tenda segment has delivered 14 projects, totaling 4,203 units and R$572.0 million in PSV, all of them attaining the performance and profitability drivers established for the New Model. Table 29. Tenda – New Model Monitoring 2013, 2014 and 2015 SP RJ BA PE MG RS Projects 4 1 2 - - - 7 Units 1,380 300 779 - - - 2,459 Total PSV (R$000) 189.7 40.4 83.9 - - - 313.9 Units Sold 1,376 290 770 - - - 2,436 % Sold 100% 97% 99% - - - 99% SoS Avg (Month) 11% 6% 5% - - - 9% Repasses 1,378 206 756 - - - 2,340 % Transferred (Sales) 100% 69% 97% - - - 95% Work Progress 100% 100% 100% - - - 100% SP RJ BA PE MG RS Projects 4 4 4 1 1 - 14 Units 720 1,511 1,220 432 432 - 4,315 Total PSV (R$000) 117.8 224.8 151.5 58.8 60.4 - 613.3 Units Sold 713 1,210 1,106 429 412 - 3,870 % Sold 99% 80% 91% 99% 95% - 90% SoS Avg (Month) 13% 6% 8% 7% 5% - 9% Repasses 677 813 974 397 324 - 3,185 % Transferred (Sales) 95% 55% 79% 92% 75% - 74% Work Progress 98% 79% 79% 91% 50% - 83% SP RJ BA PE MG RS Projects 5 5 4 3 2 2 21 Units 1,120 1,258 1,280 944 372 600 5,574 Total PSV (R$000) 178.5 188.5 158.1 122.3 53.2 85.6 786.3 Units Sold 839 211 447 266 34 280 2,078 % Sold 75% 17% 35% 28% 9% 47% 37% SoS Avg (Month) 13% 4% 10% 5% 5% 7% 8% Repasses 706 82 281 192 - 153 1,414 % Transferred (Sales) 63% 7% 24% 21% - 24% 25% Work Progress 38% 4% 23% 14% 25% 14% 20% Financial Result Revenues Tenda’s 3Q15 net revenues totaled R$221.5 million, an increase of 71.8% compared with 3Q14, reflecting an increased volume of net sales as a result of the lower level of dissolutions compared to previous periods. As shown in the table below, revenues from new projects accounted for 83.5% of Tenda’s revenues in 3Q15, while revenues from older projects accounted for the remaining 16.5%. Table 30. Tenda – Pre-Sales and Recognized Revenues (R$000) 3Q15 3Q14 Launches Pre-Sales % Sales Revenue % Revenue Pre-Sales % Sales Revenue % Revenue 2015 162,543 66% 81,907 37% - 2014 51,146 21% 98,808 45% 22,490 63% 9,535 8% 2013 (152) 0% 4,316 2% 21,043 58% 69,192 56% ≤ 2012 31,658 13% 36,529 16% (7,641) -21% 50,208 36% Landbank Sale - 0% - 0% - 0% - 0% Total 245,195 100% 221,560 100% 100% 100% Legacy 31,658 13% 36,529 16% (7,641) -21% 50,208 36% New Model 213,537 87% 185,031 84% 43,532 121% 78,727 64% Gross Profit & Margin 3Q15 gross profit totaled R$67.4 million, up significantly from R$22.1 million in 3Q14, and slightly down from R$68.3 million in the 2Q15. Gross margin for the quarter reached 30.4%, compared to 17.2% in 3Q14 and 28.1% in 2Q15. The improvement in gross margin is due to the increased participation of projects launched under the New Business Model, which are more profitable. Reductions in the volume of older projects and the increase in the number of projects launched under the New Model have contributed to the improved results. Tenda’s adjusted gross margin ended 3Q15 at 32.1%, above the 30.1% recorded in 2Q15, and the 29.8% in 3Q14. Notably, a portion of the accumulated employee Profit Sharing provision totaling R$5.2 million, previously recorded at cost, was reallocated to general and administrative expenses, representing a one-time positive impact of 2.3 p.p. in the adjusted gross margin of 3Q15. During the 9M15, Tenda’s adjusted gross margin was 30.8%, above 26.2% in 9M14. The table below shows Tenda’s gross margin breakdown in 3Q15. It is worth noting that the gross margin for the first projects under Tenda’s New Business Model also benefits from the use of older land bank, resulting in increased profitability. Table 31. Tenda – Gross Margin (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y(%) Net Revenue -9% 72% 56% Gross Profit 67,390 68,275 -1% 22,130 205% 186,718 76,357 145% Gross Margin 30.4% 28.1% 230 bps 17.2% 1,320 bps 29.0% 18.5% 1,050 bps (-) Financial Costs (3,760) (5,010) -25% (16,328) -77% (11,517) (31,469) -63% Adjusted Gross Profit -3% 85% 84% Adjusted Gross Margin 32.1% 30.1% 200 bps 29.8% 230 bps 30.8% 26.2% 460 bps Selling, General and Administrative Expenses (SG&A) During 3Q15, selling, general and administrative expenses totaled R$43.1 million, a 9.9% increase compared to R$39.3 million in 2Q15, and an increase of 26.3% y-o-y. In the 9M15, SG&A totaled R$110.2 million, up 5.4% from 9M14. Selling expenses totaled R$16.3 million in 3Q15, a 7.8% decrease q-o-q and a 6.3% increase y-o-y, due to the ongoing expansion in launch volume and increased gross sales of the Tenda segment in the last quarters. In the 9M15, selling expenses increased 12.4% year-over-year to R$47.0 million. In regards to G&A expenses, there was an increase of 24.3% q-o-q and of 42.5% y-o-y, due to an adjustment in the allocation of the Profit Sharing provision of R$5.5 million,previously registered as cost (R$5.2 million) and selling expenses (R$0.3 million), as previously explained. Excluding this one-off effect and considering the same base of comparison, general and administrative expenses would be R$21.4 million, similar to 2Q15 levels. YTD, general and administrative expenses totaled R$63.2 million, in line with the R$62.8 million recorded in 9M14. Another step taken by the Tenda segment to improve its operational and financial cycle is a reduction in the cost structure to a level more compatible with the current stage of the Company’s business model, in order to achieve better profitability. Table 32. Tenda – SG&A Expenses (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y(%) Selling Expenses 16,283 17,659 -8% 15,311 6% 46,963 41,766 12% General & Admin Expenses 26,861 21,604 24% 18,856 42% 63,248 62,838 1% Total SG&A Expenses 43,144 39,263 10% 34,167 26% 110,211 104,604 5% Launches 318,585 229,366 39% 91,294 249% 786,306 371,749 112% Net Pre-Sales 245,195 289,946 -15% 35,892 583% 778,679 269,387 189% Net Revenue 221,560 243,137 -9% 128,935 72% 644,140 411,809 56% Other Operating Revenues/ Expenses totaled R$15.5 million, which is an increase of 32.1% compared to the 3Q14 and 32.8% compared to 2Q15. This was mainly due to the write-off of assets related to the conclusion of the revision work of Tenda’s legal deposits. The table below contains details on the breakdown of this expense. Table 33. Tenda Segment – Other Revenues/Operating Expenses (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y(%) Litigation Expenses (7,999) (4,796) 67% (11,737) -32% (18,900) (36,864) -49% Other (7,502) (6,877) 9% 2 -375200% (13,308) 158 -8523% Total 33% 32% -12% Over the past two years, the strong volume of deliveries related to delayed projects resulted in increased contingencies in the Tenda segment. The Company expects to see a reduction in the volume of such expenses over the coming years as a result of the delivery of the final legacy projects and the full contribution of New Model projects which are demonstrating strong operational performance. Adjusted EBITDA Adjusted EBITDA was positive R$24.4 million in 3Q15, a favorable comparison to the R$15.2 million in 2Q15 and the R$9.8 million EBITDA loss in the same period last year. The result reflects the consolidation of the new business model’s improved operating performance in the Tenda segment . In the 9M15, adjusted EBITDA was positive R$60.7 million against a R$36.6 million adjusted EBITDA loss in the previous year. Adjusted EBITDA margin reached 11.0% in 3Q15, compared to 6.3% in 2Q15. YTD, adjusted EBITDA margin reached 9.4% The increased percentage of projects under the New Model in Tenda’s revenue mix and the related delivery of legacy projects since 2013, has resulted in improved gross margins in recent quarters. In addition to the improved performance, Tenda’s efficiencies in its cost structure have resulted in a significant increase in EBITDA in the Tenda segment during the period. Table 34. Tenda – Adjusted EBITDA (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y(%) Net (Loss) Profit 11,830 20,035 -41% 147% 43,311 154% (+) Financial Results 1,970 (5,651) -135% (5,058) -139% (5,209) (6,301) -17% (+) Income taxes 1,993 (6,032) -133% 374 433% 771 7,413 -90% (+) Depreciation & Amortization 4,022 3,482 16% 3,971 1% 10,894 11,453 -5% (+) Capitalized interests 3,760 5,010 -25% 16,328 -77% 11,517 31,469 -63% (+) Expenses with Stock Option Plan 545 533 2% 286 91% 1,606 311 416% (+) Minority Shareholders 283 (2,156) -113% (510) -155% (2,151) (331) 552% Adjusted EBITDA 24,403 15,221 60% -348% 60,739 -266% Net Revenue 221,560 243,137 -9% 72% 644,140 411,809 56% Adjusted EBITDA Margin 11.0% 6.3% 470 bps -7.6% 1,860 bps 9.4% -8.9% 1,830 bps 11) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. 2) Tenda does not hold equity interest in Alphaville. In 4Q13, the result of the sale of the participation in Alphaville, which was allocated to Tenda, was excluded. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$109.0 million in 3Q15. The consolidated margin for the quarter was 43.4%. Table 35. Results to be recognized (REF) (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y (%) Revenues to be recognized 251,343 6% 139,318 80% Costs to be recognized (units sold) (138,261) 3% (99,308) 43% Results to be Recognized 109,040 10% 40,010 173% Backlog Margin 43.4% 41.7% 170 bps 28.7% 1,470 bps Balance Sheet and Consolidated Financial Results Cash and Cash Equivalents On September 30, 2015, cash and cash equivalents, and securities, totaled R$921.8 million, up 5.1% from June 30, 2015. Accounts Receivable At the end of the 3Q15, total consolidated accounts receivable decreased 14.1% y-o-y to R$2.8 billion, and by 1.2% compared to 2Q15. The Gafisa and Tenda segments have approximately R$690.1 million in accounts receivable from finished units, out of which R$429.9 million is currently being transferred to financial institutions. Table 36. Total Receivables (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y(%) Receivables from developments (off balance sheet) 839,492 935,530 -10% 1,345,831 -38% Receivables from PoC – ST (on balance sheet) 1,488,988 1,464,279 2% 1,575,922 -6% Receivables from PoC – LT (on balance sheet) 487,007 450,243 8% 355,292 37% Total 2,815,487 2,850,052 -1% 3,277,045 -14% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method. Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP. Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP. Cash Generation The Company’s operating cash generation reached R$78.5 million in 3Q15. The Gafisa segment contributed cash generation of R$58.5 million, in line with the R$52.1 million reported last quarter. The volume of transferring/receiving process of units sold to financing agents reached R$153.4 million during the period, and R$521.5 million YTD. The Tenda segment generated R$20.0 million in cash, with R$207.9 million transferred in 3Q15 and R$491.8 transferred million in 9M15. YTD, the Company generated operating cash of R$95.3 million. While consolidated operating cash generation reached R$78.5 million, the Company ended 3Q15 with operating cash consumption of R$6.5 million, and consumption of R$104.3 million in the year. It is worth noting that this result does not include the R$24.2 million used in the share buyback program during the 9M15. Table 37. Cash Generation (R$000) 4Q14* 1Q15 2Q15 3Q15 Availabilities Change in Availabilities(1) (41,085) (239,356) 45,015 Total Debt + Investor Obligations 2,597,554 2,493,639 Change in Total Debt + Inventor Obligations (2) 53,829 (211,288) 53,544 Other Investments 210,761 Change in Other Investments (3) 25,162 - 2,021 Cash Generation in the period (1) - (2) + (3) Cash Generation Final *The 4Q14 data refers only to the final balance of the period in order to help in the reconciliation of the balance changes in 2015. Liquidity At the end of September 2015, the Company’s Net Debt/Equity ratio reached 50.5%, which is stable compared to 50.4% in the previous quarter. Excluding project finance, the Net Debt/Equity ratio was negative 13.2%. The Company's consolidated gross debt reached R$2.5 billion at the end of 3Q15, an increase of 2.1% compared to 2Q15 and a decrease of 12.2% y-o-y. In the 3Q15, the Company amortized R$226.2 million in debt, of which R$203.7 million was project finance and R$22.5 million was corporate debt. A total of R$201.4 million, however, was disbursed, allowing for a net amortization of R$24.8 million. For the 9M15, approximately R$813.1 million of gross debt, representing 76.6% of debt maturing in 2015, was amortized. Throughout the year, new releases of R$477.2 million and payments of R$813.1 million were held, of which R$626.4 million reflected project debt and R$186.7 million reflected corporate debt, thus allowing for a net amortization in the first nine months of R$ 335.8 million. Table 38. Debt and Investor Obligations (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y(%) Debentures – FGTS (A) 808,532 784,992 3% 950,914 -15% Debentures – Working Capital (B) 364,900 360,025 1% 450,336 -19% Project Financing SFH – (C) 1,173,382 1,142,459 3% 1,146,570 2% Working Capital (D) 137,891 145,324 -5% 283,349 -51% Total (A)+(B)+(C)+(D) (E) 2,484,705 2% 2,831,169 -12% Investor Obligations (F) 8,934 7,296 22% 17,080 -48% Total Debt (E)+(F) (G) 2% -12% Cash and Availabilities (H) 5% -37% Net Debt (G)-(H) (I) 1,571,811 1% 14% Equity + Minority Shareholders (J) 3,112,609 3,099,492 0% 3,129,137 -1% (Net Debt) / (Equity) (I)/(J) (K) 50.5% 50.4% 10 bps 44.3% 620 bps (Net Debt – Proj Fin) / Equity (I)-((A)+(C))/(J) (L) -13.2% -11.7% 150 bps -22.8% -960 bps The Company ended the third quarter of 2015 with R$1.1 billion in total debt due in the short term. It should be noted, however, that 72.5% of this volume relates to debt linked to the Company's projects. Currently, the average cost of consolidated debt is 13.34% p.y., or 94.42% of the CDI. Table 39. Debt Maturity (R$000) (R$ 000) Average Cost (p.y.) Total Until Sep/16 Until Sep/17 Until Sep/18 Until Sep/19 After Sep/19 Debentures - FGTS (A) TR + 9.08% - 9.8247% 808,532 334,087 324,556 149,889 - - Debentures – Working Capital (B) CDI + 1.90% - 1.95% / IPCA + 7.96% - 8.22% 364,900 188,967 53,197 83,615 19,558 19,563 Project Financing SFH (C) TR + 8.30% - 11.00% / 117.0% CDI / 12.87% 1,173,382 487,990 502,361 164,361 17,358 1,312 Working Capital (D) CDI + 2.20% / 117.9% CDI 137,891 115,930 21,961 - - - Total (A)+(B)+(C)+(D) (E) 2,484,705 1,126,974 902,075 397,865 36,916 20,875 Investor Obligations (F) CDI + 0.59% 8,934 6,654 2,280 - - - Total Debt (E)+(F) (G) 2,493,639 1,133,628 904,355 397,865 36,916 20,875 % Total Maturity per period - 45.5% 36.3% 16.0% 1.5% 0.8% Volume of maturity of Project finance as % of total debt ((A)+ (C))/ (G) - 72.5% 91.4% 79.0% 47.0% 6.3% Volume of maturity of Corporate debt as % of total debt ((B)+(D) + (F))/ (G) - 27.5% 8.6% 21.0% 53.0% 93.7% Ratio Corporate Debt / Mortgages 20.5%/79.5% Financial Result Revenue On a consolidated basis, net revenue in the 3Q15 totaled R$624.0 million, up 5.5% over the 2Q15 and up 26.3% from 3Q14. In the quarter, the Gafisa segment represented 64.5% of consolidated revenues, while Tenda accounted for the remaining 35.5%. In 9M15, consolidated net revenue reached R$1.7 billion, above the R$1.5 billion recorded in the previous year. Gross Profit & Margin Gross profit in 3Q15 was R$176.2 million, compared to R$158.5 million in 2Q15, and R$128.9 million in the prior year. Gross margin for the quarter reached 28.2%, an increase compared to prior periods. Adjusted gross profit reached R$223.8 million, with a margin of 35.9%, compared to 33.9% in the 2Q15 and 36.4% in the previous year. Supported by stable results in the Gafisa segment and the higher volume and consolidation of Tenda’s New Business Model operations, the Company has been able to maintain its adjusted gross margin at a healthy level throughout the past few quarters. The gross margin has improved since 2013 as Gafisa and Tenda legacy projects have been concluded, reducing their impact on the Company’s results. At the same time, the contribution of more profitable projects launched in core markets and under the Tenda segment’s New Model has increased during recent quarters. Table 40. Gafisa Group – Gross Margin (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net Revenue 5% 26% 16% Gross Profit 176,220 158,543 11% 128,853 37% 483,963 391,105 24% Gross Margin 28.2% 26.8% 140 bps 26.1% 210 bps 27.9% 26.0% 190 bps (-) Financial Costs (47,557) (41,843) 14% (51,067) -7% (119,502) (126,169) -5% Adjusted Gross Profit 12% 24% 17% Adjusted Gross Margin 35.9% 33.9% 200 bps 36.4% -60 bps 34.8% 34.4% 40 bps Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$89.8 million in 3Q15, and were stable q-o-q. Compared to the 3Q14, there was a 2.1% increase. In the 9M15, selling, general and administrative expenses totaled R$250.3 million, which is 7.2% lower than 9M14. Table 41. Gafisa Group – SG&A Expenses (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Selling Expenses 38,826 40,635 -4% 37,024 5% 106,574 110,899 -4% General and Admin Expenses 50,948 49,070 4% 50,887 0% 143,686 158,724 -9% Total SG&A Expenses 89,774 89,705 0% 87,911 2% 250,260 269,623 -7% Launches 606,819 481,951 26% 510,428 19% 1,402,352 1,394,761 1% Net Pre-Sales 492,803 532,131 -7% 230,784 114% 1,448,278 903,125 60% Net Revenue 624,043 591,529 5% 494,191 26% 1,735,073 1,501,722 16% Given the substantial decrease in the volume of legacy projects and current market conditions, the Company is seeking to streamline its cost and expense structure and SG&A. In the coming quarters, the Company is looking to improve productivity and increase the efficiency of its operations. The Other Operating Revenues/ Expenses line totaled an expense of R$46.1 million, up 39.5% compared to the 2Q15, and up 68.8% compared to the previous year. In 9M15, this line reached R$112.7 million.The table below contains more details on the breakdown of this expense . Table 42. Gafisa Group – Other Operating Revenues/ Expenses (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Litigation expenses (31,518) (29,418) 7% (25,487) 24% (87,006) (77,283) 13% Expenses w/ upgrading the balance of the stock options program for AUSA shares - (13,863) -100% Other (14,589) (3,633) 302% (1,827) 699% (25,707) (1,479) 1638% Total 40% 69% 22% Consolidated Adjusted EBITDA Consolidated adjusted EBITDA, including Alphaville equity income, totaled R$92.4 million in 3Q15, up from R$72.8 million in 2Q15 and R$73.5 million in the prior-year period. Consolidated adjusted EBITDA margin using the same criteria was 14.8%, in-line with a 14.9% margin reported in the previous year and an increase from 12.3% reported in 2Q15. In 9M15, consolidated EBITDA reached R$261.6 million, with a 15.1% margin. Table 43. Gafisa Group – Consolidated Adjusted EBITDA (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net (Loss) Profit 13,486 28,487 -53% 235% 73,623 246% (+) Financial Results 19,689 (2,685) 833% 8,028 145% 25,220 19,014 33% (+) Income taxes (3,150) (5,754) -45% 9,163 -134% 3,256 27,432 -88% (+) Depreciation & Amortization 12,444 11,561 8% 11,715 6% 35,674 41,714 -14% (+) Capitalized interests 47,557 41,843 14% 51,061 -7% 119,501 126,169 -5% (+) Expenses with Stock Option Plan 2,464 2,383 3% 3,172 -22% 7,465 27,576 -73% (+) Minority Shareholders (73) (3,004) -98% 272 -127% (3,126) (1,544) 103% Adjusted EBITDA 92,417 72,831 27% 73,457 26% 261,613 189,767 38% Net Revenue 624,043 591,529 5% 494,191 26% 1,735,073 1,501,722 16% Adjusted EBITDA Margin 14.8% 12.3% 250 bps 14.9% -10 bps 15.1% 12.6% 250 bps 1) EBITDA adjusted by expenses associated with stock option plans, as this is a non-cash expense. 2) Consolidated EBITDA considers the equity income from Alphaville. Depreciation and Amortization Depreciation and amortization in the 3Q15 reached R$12.4 million, up 7.6% compared to 2Q15 and 6.2% compared to the R$11.7 million recorded in 3Q14. In 9M15, depreciation and amortization totaled R$35.7 million compared to R$41.7 million reported in the previous year. Financial Results Net financial result was negative R$19.7 million in the 3Q15, compared with a negative result of R$8.0 million in 3Q14 and a positive result of R$2.7 million in 2Q15. Financial revenues totaled R$23.1 million, down 42.0% y-o-y due to the lower balance of funds available in the period. Financial expenses reached R$42.8 million, compared to R$44.5 million in 3Q14. Notably in the quarter, the Gafisa segment posted an increase of 9.1% in financial expenses compared to the same period last year, mainly impacted by the marking effect of the swap operations market. This result reflected the rising behavior seen in the future yield curve. YTD, the net financial result was negative R$25.2 million, compared to a net loss of R$19.0 million in the same period last year. Taxes Income taxes, social contribution and deferred taxes for 3Q15 amounted to a credit of R$3.2 million, due to the constitution of deferred income tax asset in the Gafisa segment over credits of temporary nature in the period. In the year, income tax and social contribution totaled R$3.3 million. Net Income Gafisa Group ended the 3Q15 with a net profit of R$13.5 million. Excluding the equity income from AUSA, the Company recorded net income of R$12.3 million in the quarter, compared to a net loss of R$16.6 million recorded in 3Q14 and net income of R$23.3 million in 2Q15. In 9M15, net income was positive R$73.6 million, including Alphaville’s equity income, compared to a net loss of R$50.6 million in the same period last year. Table 44. Consolidated – Net Income (R$000) 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net Revenue 5% 26% 16% Gross Profit 176,220 158,543 11% 128,853 37% 483,963 391,105 24% Gross Margin 28.2% 26.8% 140 bps 26.1% 210 bps 27.9% 26.0% 190 bps Adjusted Gross Profit 1 12% 24% 17% Adjusted Gross Margin 1 35.9% 33.9% 200 bps 36.4% -60 bps 34.8% 34.4% 40 bps Adjusted EBITDA 2 92,417 72,831 27% 73,457 26% 261,613 189,767 38% Adjusted EBITDA Margin 14.8% 12.3% 250 bps 14.9% -10 bps 15.1% 12.6% 250 bps Net Income (ex- the sale of AUSA) 13,486 28,487 -53% 235% 73,623 246% ( - ) Alphaville Equity Income (1,168) (5,210) -78% (6,595) -82% (23,339) (11,560) 102% Net Income (ex- AUSA Sale and Equity Income) -47% 174% 181% 1) Adjusted by capitalized interests. 2) EBITDA adjusted by expenses associated with stock option plans, as this is a non-cash expense. 3) Consolidated EBITDA includes the impact of Alphaville equity income. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method reached R$324.9 million in the 3Q15. The consolidated margin for the quarter was 40.2%. Table 45. Gafisa Group – Results to be recognized (REF) (R$000) 3Q15 2Q15 Q/Q(%) 3Q14 Y/Y(%) Revenues to be recognized 808,851 901,383 -10% 1,296,708 -38% Costs to be recognized (units sold) (537,145) -10% (807,735) -40% Results to be Recognized 324,850 364,238 -11% 488,973 -34% Backlog Margin 40.2% 40.4% -20 bps 37.7% 250 bps Alphaville Urbanismo net revenues reach R$ 762 million in 9M15 São Paulo, November 6th, 2015 – Alphaville Urbanismo SA releases its results for the 3nd quarter of 2015 (3Q and 9M). Financial Results In the third quarter of 2015, net revenues were R$ 255 million, 21.8% above the same period of 2014 and 4.8% lower than 2Q15. Net income was R$ 5 million, 76.7% lower than 3Q14 and 70.5% lower than the previous quarter. 3Q15 3Q14 2Q15 R$ ∆ R$ ∆ Net Revenue 255 209 21.8% 267 -4.8% Net Income 5 22 -76.7% 17 -70.5% Margin 2% 11% 6% In the first nine months of the year, net revenues totaled R$ 762 million, 31.3% higher than 9M14. Net profit on 9M15 was R$ 58 million, representing an increase of 49.8% million considering the same period in 2014. 9M15 9M14 R$ ∆ Net Revenue 762 580 31.3% Net Income 58 39 49.8% Margin 8% 7% For further information, please contact our Investor Relations team at ri@alphaville.com.br or +55 11 3038-7164 Financial Statements Gafisa Segment 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net Revenue 402,483 348,392 16% 365,256 10% 1,090,933 1,089,913 0% Operating Costs (293,653) (258,124) 14% (258,533) 14% (793,688) (775,165) 2% Gross Profit 108,830 90,268 21% 106,723 2% 297,245 314,748 -6% Gross Margin 27.0% 25.9% 110 bps 29.2% -220 bps 27.2% 28.9% -170 bps Operating Expenses 20% 38% -2% Selling Expenses (22,543) (22,976) -2% (21,713) 4% (59,611) (69,133) -14% General and Administrative Expenses (24,087) (27,466) -12% (32,031) -25% (80,438) (95,886) -16% Other Operating Revenues/Expenses (30,606) (21,378) 43% (15,585) 96% (80,505) (55,925) 44% Depreciation and Amortization (8,422) (8,079) 4% (7,744) 9% (24,780) (30,261) -18% Equity income (9,296) 479 -2041% 8,266 -212% 10,340 10,646 -3% Operational Result 28% 37,916 -63% 62,251 74,189 -16% Financial Income 20,975 19,978 5% 20,583 2% 60,230 75,903 -21% Financial Expenses (38,694) (22,944) 69% (33,669) 15% (90,659) (101,218) -10% Net Income Before Taxes on Income -149% 24,830 -115% 31,822 48,874 -35% Deferred Taxes 9,134 (1,028) 989% (1) 913500% 6,094 (384) -1687% Income Tax and Social Contribution 750 -632% (8,788) 55% (8,579) (19,635) -56% Net Income After Taxes on Income 1,300 -83% 16,041 -92% 29,337 28,855 2% Minority Shareholders (356) (848) -58% 778 -146% (975) (1,213) -20% Net Income 1,656 -80% 15,263 -89% 30,312 30,068 1% Financial Statements Tenda Segment 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net Revenue 221,560 243,137 -9% 128,935 72% 644,140 411,809 56% Operating Costs (154,170) (174,862) -12% (106,805) 44% (457,422) (335,452) 36% Gross Profit 67,390 68,275 -1% 22,130 205% 186,718 76,357 145% Gross Margin 30.4% 28.1% 230 bps 17.2% 1.320 bps 29.0% 18.5% 1,050 bps Operating Expenses -17% -2% -4% Selling Expenses (16,283) (17,659) -8% (15,311) 6% (46,963) (41,766) 12% General and Administrative Expenses (26,861) (21,604) 24% (18,856) 42% (63,248) (62,838) 1% Other Operating Revenues/Expenses (15,501) (11,673) 33% (11,735) 32% (32,208) (36,706) -12% Depreciation and Amortization (4,022) (3,482) 16% (3,971) 1% (10,894) (11,453) -5% Equity income 11,353 (7,661) -248% (2,670) -525% 3,317 (3,475) -195% Operational Result 16,076 159% -153% 36,722 -146% Financial Income 2,147 24,292 -91% 15,890 -86% 39,774 42,731 -7% Financial Expenses (4,117) (18,641) -78% (10,832) -62% (34,565) (36,430) -5% Net Income Before Taxes on Income 14,106 19% -156% 41,931 -157% Deferred Taxes 1,768 7,154 -75% 860 106% 5,634 (152) -3807% Income Tax and Social Contribution (1,122) 235% (1,234) 205% (6,405) (7,261) -12% Net Income After Taxes on Income -32% -147% 41,160 -151% Minority Shareholders 283 (2,156) -113% (510) -155% (2,151) (331) 550% Net Income -41% -147% -154% Consolidated Financial Statements 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) 9M15 9M14 Y/Y (%) Net Revenue 624,043 591,529 5% 494,191 26% 1,735,073 1,501,722 16% Operating Costs (447,823) (432,986) 3% (365,338) 23% (1,251,110) (1,110,617) 13% Gross Profit 176,220 158,543 11% 128,853 37% 483,963 391,105 24% Gross Margin 28.2% 26.8% 140 bps 26.1% 210 bps 27.9% 26.0% 190 bps Operating Expenses 3% 21% -3% Selling Expenses (38,826) (40,635) -4% (37,024) 5% (106,574) (110,899) -4% General and Administrative Expenses (50,948) (49,070) 4% (50,887) 0% (143,686) (158,724) -9% Other Operating Revenues/Expenses (46,107) (33,051) 40% (27,314) 69% (112,713) (92,625) 22% Depreciation and Amortization (12,444) (11,561) 8% (11,715) 6% (35,674) (41,714) -14% Equity pickup 2,057 (7,182) -129% 5,596 -63% 13,657 7,171 90% Operational Result 29,952 76% 7,509 299% 98,973 1841% Financial Income 23,122 44,270 -48% 36,473 -37% 100,004 118,634 -16% Financial Expenses (42,811) (41,585) 3% (44,501) -4% (125,224) (137,648) -9% Net Income Before Taxes on Income 10,263 -48% -2055% -399% Deferred Taxes 10,902 6,126 78% 859 1169% 11,728 (536) 2288% Income Tax and Social Contribution (372) 1984% (10,022) -23% (14,984) (26,896) -44% Net Income After Taxes on Income 13,413 -47% -238% 70,497 -235% Minority Shareholders (73) (3,004) -98% 268 -127% (3,126) (1,538) 103% Net Result 13,486 -53% -235% 73,623 -246% Balance Sheet Gafisa Segment 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) Current Assets Cash and cash equivalents 596,589 541,684 10% 903,901 -34% Receivables from clients 1,024,269 1,030,823 -1% 1,212,289 -16% Properties for sale 1,312,099 1,133,046 16% 1,298,367 1% Other accounts receivable 162,934 225,848 -28% 191,596 -15% Deferred selling expenses 2,637 4,406 -40% 13,517 0% Land for sale 6,075 6,074 0% 8,175 -26% 3,104,603 6% -14% Long-term Assets Receivables from clients 440,826 410,855 7% 332,124 33% Properties for sale 539,175 715,740 -25% 451,383 19% Other 156,427 171,972 -9% 198,545 -21% 1,136,428 -12% 982,052 16% Intangible anda Property and Equipment 62,211 60,195 3% 63,755 -2% Investments 1,975,988 1,963,775 1% 1,898,323 4% Total Assets 0% -4% Current Liabilities Loans and financing 598,530 582,668 3% 440,892 36% Debentures 306,680 268,943 14% 281,104 9% Obligations for purchase of land and advances from customers 253,741 228,010 11% 348,970 -27% Materials and service suppliers 55,790 76,943 -27% 62,865 -11% Taxes and contributions 59,703 60,640 -2% 57,399 4% Investor Obligations 5,016 5,016 0% 9,935 -50% Other 404,532 433,116 -7% 352,048 15% 1,683,992 1,655,336 2% 1,553,213 8% Long-term Liabilities Loans and financings 684,593 668,119 2% 932,132 -27% Debentures 550,378 568,589 -3% 710,811 -23% Obligations for purchase of land and advances from customers 88,183 117,839 -25% 55,072 60% Deferred taxes 19,454 28,589 -32% 44,515 -56% Provision for contingencies 79,342 75,190 6% 60,718 31% Investor Obligations 2,280 4,713 -52% 7,145 -68% Other 56,823 45,109 26% 80,129 -29% 1,481,053 1,508,148 -2% 1,890,522 -22% Shareholders' Equity Shareholders' Equity 3,110,912 3,097,879 0% 3,106,915 0% Minority Shareholders 3,273 3,055 7% 21,325 -85% 3,114,185 3,100,934 0% 3,128,240 0% Total Liabilities and Shareholders' Equity 6,279,230 0% 6,571,975 -4% Balance Sheet Tenda Segment 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) Current Assets Cash and cash equivalents 325,239 335,129 -3% 559,524 -42% Receivables from clients 464,720 433,456 7% 363,633 28% Properties for sale 459,852 487,252 -6% 570,304 -19% Other accounts receivable 94,677 132,872 -29% 131,971 -28% Land for sale 127,242 117,452 8% 73,996 72% 1,471,730 -2% -13% Long-term Assets Receivables from clients 46,181 39,388 17% 23,168 99% Properties for sale 176,261 179,759 -2% 181,754 -3% Other 63,286 64,441 -2% 89,770 -30% 285,728 283,588 1% 294,692 -3% Intangible anda Property and Equipment 38,810 38,018 2% 39,596 -2% Investments 168,137 155,891 8% 203,766 -17% Total Assets -1% -12% Current Liabilities Loans and financing 5,390 7,655 -30% 33,469 -84% Debentures 216,374 207,485 4% 109,335 98% Obligations for purchase of land and advances from customers 129,169 158,181 -18% 143,323 -10% Materials and service suppliers 23,006 32,074 -28% 20,602 12% Taxes and contributions 86,645 73,227 18% 79,485 9% Other 70,412 94,995 -26% 314,136 -78% 530,996 573,617 -7% 700,350 -24% Long-term Liabilities Loans and financings 22,760 29,341 -22% 23,426 -3% Debentures 100,000 100,000 0% 300,000 -67% Obligations for purchase of land and advances from customers 71,044 57,809 23% 21,087 237% Deferred taxes 2,725 4,493 -39% 9,783 -72% Provision for contingencies 56,528 57,707 -2% 65,062 -13% Other 42,610 35,695 19% 68,629 -38% 295,667 285,045 4% 487,987 -39% Shareholders' Equity Shareholders' Equity 1,103,393 1,091,018 1% 1,024,864 8% Minority Shareholders 34,349 33,978 1% 24,281 41% 1,137,742 1,124,996 1% 1,049,145 8% Total Liabilities and Shareholders' Equity 1,964,405 1,983,658 -1% 2,237,482 -12% Consolidated Balance Sheets 3Q15 2Q15 Q/Q (%) 3Q14 Y/Y (%) Current Assets Cash and cash equivalents 921,828 876,813 5% 1,463,425 -37% Receivables from clients 1,488,988 1,464,279 2% 1,575,922 -6% Properties for sale 1,771,950 1,620,297 9% 1,868,671 -5% Other accounts receivable 226,417 322,469 -30% 184,842 22% Prepaid expenses and others 7,876 10,293 -23% 20,015 -61% Land for sale 133,317 123,526 8% 82,171 62% 4,550,376 3% -12% Long-term Assets Receivables from clients 487,007 450,243 8% 355,292 37% Properties for sale 715,436 895,500 -20% 633,137 13% Other 204,748 221,448 -8% 273,351 -25% 1,407,191 1,567,191 -10% 1,261,780 12% Intangible anda Property and Equipment 126,498 123,689 2% 146,431 -14% Investments 975,459 963,989 1% 975,597 0% Total Assets 0% -7% Current Liabilities Loans and financing 603,920 590,323 2% 474,361 27% Debentures 523,054 476,428 10% 390,439 34% Obligations for purchase of land and advances from customers 382,910 386,192 -1% 492,293 -22% Materials and service suppliers 78,796 109,017 -28% 83,467 -6% Taxes and contributions 114,613 107,483 7% 108,722 5% Investor Obligations 6,654 5,016 33% 9,935 -33% Other 479,084 524,128 -9% 562,118 -15% 2,189,031 2,198,587 0% 2,121,335 3% Long-term Liabilities Loans and financings 707,353 697,460 1% 955,558 -26% Debentures 650,378 668,589 -3% 1,010,811 -36% Obligations for purchase of land and advances from customers 159,228 175,649 -9% 76,159 109% Deferred taxes 22,179 33,081 -33% 54,299 -59% Provision for contingencies 139,879 139,208 0% 125,780 11% Investor Obligations 2,280 2,280 0% 7,145 -68% Other 76,587 58,200 32% 98,630 -22% 1,757,884 1,774,467 -1% 2,328,382 -25% Shareholders' Equity Shareholders' Equity 3,110,914 3,097,881 0% 3,106,916 0% Minority Shareholders 1,695 1,611 5% 22,221 -92% 3,112,609 3,099,492 0% 3,129,137 -1% Liabilities and Shareholders' Equity 7,072,546 0% 7,578,854 -7% Cash Flow 3Q15 3Q14 9M15 9M14 Income Before Taxes on Income 10,263 73,753 Expenses (income) not affecting working capital 90,095 63,715 Depreciation and amortization 12,444 11,715 35,674 41,714 Impairment allowance (6,828) (10,063) (2,453) (9,684) Expense on stock option plan 2,464 3,172 7,465 27,577 Penalty fee over delayed projects 337 (4,647) (606) (5,322) Unrealized interest and charges. net 22,091 27,102 59,754 47,414 Equity pickup (2,057) (5,596) (13,657) (7,171) Disposal of fixed asset (112) 4,639 946 6,836 Warranty provision (288) 3,937 8,541 (7,020) Provision for contingencies 31,518 25,487 87,006 77,283 Profit sharing provision 13,411 9,726 25,449 26,151 Allowance (reversal) for doubtful debts 3,955 (6,356) 3,150 (9,662) Writeoff of Investments (104) - (2,421) - Profit / Loss from financial instruments 13,264 4,599 17,610 4,354 Clients (64,381) 113,865 (142,415) 292,887 Properties for sale 19,664 (328,569) (23,453) (409,947) Other receivables 17,181 13,237 1,278 10,839 Deferred selling expenses and pre-paid expenses 2,418 6,206 7,568 15,170 Obligations on land purchases (19,702) 133,657 (49,604) 80,103 Taxes and contributions 7,130 (703) 189 (31,791) Accounts payable (30,221) 6,848 (16,335) 4,125 Salaries. payroll charges and bonus provision 2,803 (18,202) (43,023) Other accounts payable (28,344) 49,968 (85,356) 19,976 Current account operations 26,487 47,232 16,465 (4,038) Paid taxes 3,150 (18,326) (3,256) (103,008) Cash used in operating activities 32,935 89,414 Investments activities Purchase of property and equipment (17,128) (37,523) (52,256) Redemption of securities. restricted securities and loans 1,964,858 (157,180) 4,097,940 2,387,569 Investments in marketable securities. restricted securities - (3,904,527) (1,880,258) Investments increase (192) (15,954) (1,154) (11,534) Dividends receivables - (1,990) - 58,311 Cash used in investing activities 154,736 Financing activities Contributions from venture partners 1,638 2,418 (2,096) (106,600) Increase in loans and financing 261,265 430,491 643,937 666,692 Repayment of loans and financing (298,994) (805,510) (941,844) Stock repurchase (2,022) (2,207) (24,157) (53,561) Dividend payments - - - (117,129) Mutual Operations (2,024) (2,201) 3,388 (8,799) Sale of treasury shares 1,212 4,103 3,023 17,583 Result from the sale of treasury shares (4,094) (2,424) (10,664) Net cash provided by financing activities 27,412 129,516 Net increase (decrease) in cash and cash equivalents 26,678 At the beginning of the period 154,229 135,089 109,895 215,194 At the end of the period 67,882 161,767 67,882 161,767 Net increase (decrease) in cash and cash equivalents 26,678 About Gafisa Gafisa is one Brazil’s leading residential and commercial properties development and construction companies. Founded over 60 years ago, the Company is dedicated to growth and innovation oriented to enhancing the well-being, comfort and safety of an increasing number of households. More than 15 million square meters have been built, and approximately 1,100 projects delivered under the Gafisa brand - more than any other company in Brazil. Recognized as one of the foremost professionally managed homebuilders, Gafisa’s brand is also one of the most respected, signifying both quality and consistency. In addition to serving the upper-middle and upper class segments through the Gafisa brand, the Company also focuses on low income developments through its Tenda brand. And,, it participates through its 30% interest in Alphaville, a leading urban developer, in the national development and sale of residential lots. Gafisa S.A. is a Corporation traded on the Novo Mercado of the BM&FBOVESPA (BOVESPA:GFSA3) and is the only Brazilian homebuilder listed on the New York Stock Exchange (NYSE:GFA) with an ADR Level III, which ensures best practices in terms of transparency and corporate governance. This release contains forward-looking statements about the business prospects, estimates for operating and financial results and Gafisa’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of management concerning the future of the business and its continued access to capital to fund the Company’s business plan. Such forward-looking statements depend, substantially, on changes in market conditions, government regulations, competitive pressures, the performance of the Brazilian economy and the industry, among other factors; therefore, they are subject to change without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 6, 2015 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
